On August 29, 2013, the Defendant was sentenced for Charge I: Negligent Homicide, a felony, in violation of Section 45-5-104, MCA, to Montana State Prison for a period of Twenty (20) years with Ten (10) years suspended; and for Charge H: Driving Under the Influence of Alcohol and/or Drugs, a misdemeanor, in violation of Section 61-8-401, MCA, to Ravalli County Detention Center for a period of Six (6) months, receive total credit for 292 days served in jail of which 180 days shall be attributed against this sentence; sentence shall run consecutively with the sentence in Charge I; pay restitution of $3,462.40; and other terms and conditions given in the Judgment on August 29,2013.
On September 13,2013, the Judgment given on August 29,2013, was amended. The date of Jessica Hawkins’ injury was corrected to read November 11,2013, rather than November 12.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, *70provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
DATED this 28th day of May, 2014.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.